Citation Nr: 0322902	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1968 to September 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania-which increased the rating for the veteran's 
post-traumatic stress disorder (PTSD) from 10 to 30 percent, 
effective from the date of his claim.  He appealed for a 
rating higher than 30 percent.

During his appeal, the veteran also has claimed entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  But this additional issue has not 
been adjudicated by the RO.  Aside from that, the veteran is 
service-connected for post-traumatic cephalgia, rated 10 
percent disabling, and during his appeal he also has made 
reference to having brain damage due to shell fragment wounds 
sustained in service.  It is unclear, though, whether he is 
seeking service connection for a separate disability, apart 
from his post-traumatic cephalgia, or instead is seeking a 
higher rating for this already service-connected disability.  
These matters are referred to the RO for appropriate 
development and consideration.  


REMAND

In his July 2002 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
commonly referred to as a travel Board hearing.  So one must 
be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2002).  



Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his hearing.  Put a copy of this 
letter in his claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


